Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Corey V. Armstrong, a state prisoner, appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Armstrong v. Green, No. 1:08-cv-00342-WDQ, 2010 WL 5285313 (D.Md. Dec. 17, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the *536materials before the court and argument would not aid the decisional process.

AFFIRMED.